DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s election, without traverse, of Group I, claims 1-10 and 17-23, drawn to a method of treating cancer using modified T cells with an exogenous miRNA comprising the seed sequence of SEQ ID NO: 1, in the reply filed on 09/20/2022 are acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-16 and 24-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 

Claim Status
Claims 1-37 are pending. Claims 4-7, 10, 16-17, 19, 21-23, 27-30, 34 and 37 are amended. Claims 11-16 and 24-37 are withdrawn. Claims 1-10 and 17-23 are under current examination. 
Priority
This application claims benefit as a 371 of PCT/US2019/012546 (filed on 01/07/2019), and claims benefits from 62/614,924 (filed on 01/08/2018). The instant application has been granted the earliest benefit date, 01/08/2018, from the application 62/614,924. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The corresponding signed and initialed PTO form 1449 has been mailed with this action.  
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (p. 63, line 5). Applicant is required to amend or delete the embedded hyperlink and/or other form of browser-executable code. For example, “www” can be replaced with “world wide web” as the URL code. See MPEP §  608.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 10, 17-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (WO 2008/057234 A2, cited in IDS 09/20/2022) in view of Rosenberg et al (Clin Cancer Res; 2011, 17(13); 4550–7. PTO-892). 
Claim 1 is directed to a method of treating cancer in an individual, comprising administering to the individual a population of modified T cells that recognize a cancer-associated antigen, wherein the modified T cells comprise an exogenous nucleic acid molecule encoding an RNA transcript comprising a miRNA that comprises a seed sequence having the nucleotide sequence of SEQ ID NO: 1, and wherein the modified T cells have a lower T cell receptor signaling threshold and/or increased TCR sensitivity to the cancer-associated antigen as compared to T cells not comprising the exogenous miRNA. 
Li teaches a method of modulating T cell signaling threshold and T cell sensitivity to antigens by miRNA-181a (title, abstract). Li teaches modified T cells with exogenous miRNA-181a by retroviral transduction and “ectopic expression resulted in an approximately three to five-fold increase in miR-181a levels in the mature T cell blasts” [00139]. Li teaches that “miR-181a expression in T cells increased IL-2 production by two-fold compared to the control (Fig. 2D). These results show that increased miR-181a expression augments TCR mediated T cell activation” [00140]. Li further teaches that compared to control T cell blasts which need ~5 MCC peptides to reach the EC50 (Fig. 1B, 1D), the T cell blasts transduced with the miR-181a construct (the miR-181a T cell blasts) only need ~2 MCC peptides to reach the EC50 (Fig. 1C&D) [00141-00142], showing that miR-181a expressing T cells have a lower T cell receptor (TCR) signaling threshold and increased T cell sensitivity by more than two-fold. Li teaches in Fig. 12A the wildtype pre-miRNA-181a sequence (also in Li’s SEQ ID NO: 1) which comprises the miRNA-181a seed sequence of the instant SEQ ID NO: 1 in the present claim 1.  
However, although Li suggests the modified T cells can be used to treat cancer and tumor ([0087, 0091, 0092], see claim 25 of Li), Li does not specifically teach a method of treating cancer in an individual by administering to the individual a population of T cells that recognize a cancer-associated antigen. 
Rosenberg teaches a method of treating metastatic melanoma patients using T-cell transfer immunotherapy (title, abstract). Rosenberg teaches that “lymphocytes were grown from resected metastatic melanoma lesions” and “were individually grown and expanded and tested for the presence of antigen specificity … against either autologous tumor- or human leukocyte antigen (HLA)-matched melanoma cell lines”. “Cultures with evidence of specific reactivity … were selected for rapid expansion” (page 4551, col 2, “Preparation of TILs for infusion” section). Rosenberg further teaches that “patients received an intravenous infusion of TILs and were started on high-dose IL-2 at 720,000 IU/kg intravenously every 8 hours to tolerance” (page 4551, col 2, “Clinical trial design” section). Thus Rosenberg teaches a method of treating cancer in an individual by administering to the individual a population of T cells that recognize a cancer-associated antigen.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of lowering T cell signaling threshold and increasing T cell sensitivity to antigens by introducing exogenous miRNA-181a into T cell blasts that can be used in cancer immune therapy disclosed by Li, by substituting the T cell blasts with the tumor infiltrating lymphocytes (TILs) that recognize a cancer-associated antigen disclosed by Rosenberg to improve a method of treating cancer in an individual with a reasonable expectation of success. Rosenberg teaches that “current efforts are devoted to developing simpler and faster methods to grow TILs with increased antitumor efficacy” (page 4556, last paragraph). Since increased miR-181a expression augments TCR mediated T cell activation (Li, [00140]), increases T cell sensitivity (Li, [00142]), and improves T cell signaling (Li, [0147]), one of ordinary skill in the art would have been motivated to make this modification in order to obtain highly activated T cells with increased sensitivity to cancer-associated antigens to achieve better clinical outcomes.
With respect to claims 2-3, further limiting the miRNA targets a plurality or each of PTPN11, PTPN22, DUSP5 and DUSP6, Li teaches that miR-181a expressing T cells have reduced protein levels and mRNA levels of SHP-2 (PTPN11), PTPN22, DUSP5 and DUSP6 (Fig. 3A-3C, [0017]). Li also teaches the putative miR-181a target sites on PTPN22 (Fig. 15A), SHP-2 (PTPN11, Fig. 15B), DUSP6 (Fig. 15C) and DUSP5 (Fig. 15D), indicating miRNA-181a targets a plurality or each of those genes.
With respect to claims 4 and 8, directed to the RNA transcript comprising a sequence corresponding to a precursor miRNA (pre-miRNA) with a SEQ ID NO: 6, and claim 6 limiting the RNA transcript comprising a loop region having the nucleotide sequence of SEQ ID NO: 4, and claim 7 limiting the RNA transcript comprising a stem region having the nucleotide sequence of SEQ ID NO: 3, Li teaches “a vector that expresses miR-181a, including the pre-miRNA sequence relevant to the targeted organism” [0064]. Li teaches the pre-miRNA schematic structure in Fig. 12A and the sequence in Li’s SEQ ID NO: 1 is 100% identical to the instant SEQ ID NO: 6 in the present claim 8 (see SCORE search 10/07/2022, rng. file, result #1). Li teaches a loop region in the pre-miRNA schematic structure in Fig. 12A and the sequence of 24-40 in Li’s SEQ ID NO: 1 is 100% identical to the instant SEQ ID NO: 4 in the present claim 6 (see SCORE search 10/07/2022, rng. file, result #10). Li teaches a stem region in the pre-miRNA schematic structure in Fig. 12A and the sequence of 41-60 in Li’s SEQ ID NO: 1 is 100% identical to the instant SEQ ID NO: 3 in the present claim 7 (see SCORE alignment result 10/21/2022, US-16-960-529-3_seq__vs__NASEQ2_10212022_171612_seq__align.pdf file, PTO-892). 
With respect to claim 10, further comprising introducing the exogenous nucleic acid molecule into T cells to generate a population of modified T cells, Li teaches “we increased the expression of miR-181a in primed T cell blasts derived from 5C.C7 TCR transgenic mice by retroviral transduction” [00139, line 3] to generate the population of “the T cell blasts transduced with the miR-181a construct (the miR-181a T cell blasts)” [00142]. 
Claims 17-18 are directed to a method of treating cancer by administering modified T cells with exogenous miRNA-181a, further comprising administering a prior second therapy.
Li teaches a method of modulating T cell signaling threshold and T cell sensitivity to antigens by introducing exogenous miRNA-181a into T cells (see above). 
However, Li does not teach a method of treating cancer by administering modified T cells into individuals, nor teach a prior second therapy.
Rosenberg teaches a method of treating metastatic melanoma patients by administering selected and expanded tumor-infiltrating lymphocytes (TILs) into individuals (see above). Rosenberg teaches “before receiving TIL infusion, all patients received a nonmyeloblative lymphodepleting regimen consisting of cyclophosphamide at 60 mg/kg/d for 2 days and fludarabine at 25 mg/m2/d for 5 days.” “Within a day following the completion of the preparative regimen, patients received an intravenous infusion of TILs and were started on high-dose IL-2 at 720,000 IU/kg intravenously every 8 hours to tolerance” (page 4551, col 2, “Clinical trial design” section). Thus Rosenberg teaches a method of treating cancer in an individual by administering to the individual a population of T cells, and a second therapy of a conditioning chemotherapy prior to administration of the T cells and an immunotherapeutic agent. Rosenberg teaches that “chemotherapy-induced lymphodepletion prior to adoptive cell infusion could lead to the dramatic enhancement of the persistence of the transferred cells and improved anticancer effects” (page 4555, col 2, line 12).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of lowering T cell signaling threshold and increasing T cell sensitivity to antigens by introducing exogenous miRNA-181a into T cells disclosed by Li, by substituting the T cells with the tumor infiltrating lymphocytes (TILs) and adding a second therapy of a conditioning chemotherapy prior to administration of the TILs disclosed by Rosenberg to improve a method of treating cancer in an individual with a reasonable expectation of success. Since the conditioning chemotherapy prior to administration of T cells enhance the persistence of the transferred T cells and improve anticancer effects (taught by Rosenberg) and exogenous miRNA-181a can increase T cell sensitivity with elevated IL-2 expression (taught by Li), one of ordinary skill in the art would have been motivated to make this modification in order to obtain sustained T cells in patients with increased sensitivity to cancer-associated antigens to achieve better clinical outcomes.
Claim 19 is directed to a method of treating cancer by administering modified T cells with exogenous miRNA-181a, wherein the modified T cells are autologous to the individual. Claim 20 further limits the T cells are isolated from a solid tumor in the individual. Claim 22 limits the individual is human. Claim 23 limits the cancer is a solid tumor. 
Li teaches a method of modulating T cell signaling threshold and T cell sensitivity to antigens by introducing exogenous miRNA-181a into T cells (see above). 
However, Li does not teach a method of treating cancer by administering modified T cells into individuals, nor teach the T cells are autologous and are isolated from a solid tumor in human bearing a solid tumor.
Rosenberg teaches a method of treating metastatic melanoma patients by administering selected and expanded tumor-infiltrating lymphocytes (TILs) into individuals (see above). In Experimental Design (page 4550, abstract), Rosenberg teaches “ninety-three patients with measurable metastatic melanoma were treated with the adoptive transfer of autologous TILs administered in conjunction with interleukin-2 following a lymphodepleting preparative regimen on three sequential clinical trials.” Thus Rosenberg teaches the T cells are autologous to the individual (claim 19), and the individuals are human patients involved in clinical trials (claim 22), who have metastatic melanoma, a kind of solid tumor (claim 23). Rosenberg also teaches that “all patients had a metastatic lesion of greater than 2-cm diameter that could be resected for growth of TILs” (page 4551, col 1, last sentence) and “lymphocytes were grown from resected metastatic melanoma lesions” (page 4551, col 2, “Preparation of TILs for infusion” section). Thus Rosenberg teaches that the T cells are isolated from a solid tumor in the individual (claim 20). Rosenberg teaches that the isolated TILs are “tested for the presence of antigen specificity … against autologous tumor” and “cultures with evidence of specific reactivity … were selected for rapid expansion” (page 4551, col 2, “Preparation of TILs for infusion” section), indicating these TILs have specific immune response against the autologous solid tumor. Rosenberg concludes that “cell transfer therapy with autologous TILs can mediate durable complete responses in patients with metastatic melanoma and has similar efficacy irrespective of prior treatment” (abstract, “Conclusion”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of lowering T cell signaling threshold and increasing T cell sensitivity to antigens by introducing exogenous miRNA-181a into T cells disclosed by Li, by substituting the T cells with the autologous tumor-infiltrating lymphocytes (TILs) isolated from a solid tumor in human patients bearing a solid tumor disclosed by Rosenberg to propose a method of treating solid tumor in a patient with a reasonable expectation of success. Since autologous TILs have specific immune response against the solid tumor and are effective in cancer therapy (taught by Rosenberg), and exogenous miRNA-181a can increase T cell sensitivity with elevated IL-2 expression (taught by Li), one of ordinary skill in the art would have been motivated to make this modification in order to obtain autologous T cells with specific immune response and increased sensitivity against solid tumor to achieve better therapeutic effect on patients with solid tumors. Finally, performing the method of cancer treatment as suggested by Li ([0087, 0091, 0092], see claim 25 of Li) in view of Rosenberg would have been obvious to conduct in a human because of the clinical significance of treating human cancer.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (WO 2008/057234 A2, cited in IDS 09/20/2022) in view of Rosenberg et al (Clin Cancer Res; 2011, 17(13); 4550–7. PTO-892), as applied to claim 1 above, and further in view of Chen et al (US patent 8,841,437 B2. PTO-892. Hereafter referred to as Chen) and Chen et al (Science, 2004, 303: 83-86. PTO-892. Hereafter referred to as Chen 2004). 
Claim 5 is directed to the RNA transcript comprises a primary miRNA (pri-miRNA). Claim 9 is directed to the pri-miRNA has the nucleotide sequence of SEQ ID NO: 8.  
Li teaches a method of modulating T cell signaling threshold and T cell sensitivity to antigens by introducing exogenous miRNA-181a into T cells (title, abstract). Li teaches “a vector that expresses miR-181a, including the pre-miRNA sequence relevant to the targeted organism” [0064]. Li teaches the pre-miRNA schematic structure and sequence in Fig. 12A comprising a loop region and a stem region.
Rosenberg teaches a method of treating metastatic melanoma patients by administering selected and expanded tumor-infiltrating lymphocytes (TILs) into individuals (see above).
However, Li and Rosenberg do not teach primary miRNA with the sequence of SEQ ID NO: 8.
Chen teaches an in vitro assay for measuring the effects of miRNA-181 genes on CD4/CD8 double positive cell development. Chen teaches a retroviral construct for miRNA-181a1 gene expression comprising “a ~270-nt gene segment containing a ~22-nt mature miRNA and ~125 nt of genomic sequences flanking both sides of the miRNA amplified from genomic DNA” (end of col 32 – top of col 33). This miRNA-181a1 gene segment corresponds to the primary miRNA-181a (recited in instant claim 5), which is transcribed from genomic sequence of miRNA gene. Chen’s SEQ ID NO: 2 (wild-type miR-181a-1 gene) is 100% identical to the instant SEQ ID NO: 8 in the present claim 9 (see SCORE search 10/07/2022, rng. file, result #2). 
With respect to claim 5, Chen 2004 teaches ectopic expression of miR-181 and other miRNAs mediated by a retroviral vector (Fig. 3A). Chen 2004 first teaches a vector “expressing a 67-nt miRNA transcript that included the predicted miR-223 hairpin precursor” leading to “the miR-223(67) transcript was highly expressed, but no mature ~22-nt miRNA could be detected (Fig. 3B)” (page 85, col 1, line 1). Chen 2004 reasons that “the miR-223(67) transcript was not cleaved by Dicer, because it did not derive from a properly processed primary transcript, and that sequences flanking the hairpin precursor were needed for nuclear processing of the primary transcript” (page 85, col 1, line 12, see Fig. 3B). Chen 2004 proposes “a general strategy for miRNA expression would be to use ~270-nt primary transcripts that included the ~22-nt mature miRNA and 125 nt of genomic sequence flanking each side of the miRNA. This strategy has proven successful for all 13 of the miRNAs that we have attempted to express, including the three hematopoietic miRNAs (Fig. 3, C to E)” (page 85, col 2, line 5, see miRNA-181 in Fig. 3D). Thus Chen 2004 teaches that primary miRNA containing the genomic sequence flanking each side of the hairpin precursor miRNA is needed for proper expression of mature miRNA by a vector-mediated miRNA delivery. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of treating cancer by administering modified T cells with exogenous miRNA-181a with increased T cell sensitivity and signaling disclosed by Li and Rosenberg, by substituting the precursor miRNA-181a with the primary miRNA-181a comprising flanking sequences and the precursor miR-181a disclosed by Chen and Chen 2004 to make a vector for expressing mature miRNA-181a in T cells with a reasonable expectation of success. Since Chen 2004 teaches that primary miRNA containing the genomic sequence flanking each side of the hairpin precursor miRNA is needed for proper expression of mature miRNA by a vector-mediated miRNA delivery (see Chen 2004 above), one of ordinary skill in the art would have been motivated to make this modification in order to obtain an miRNA-181a expression vector that can properly express mature miRNA-181a in T cells to increase sensitivity and signaling against solid tumor to achieve better therapeutic effect on patients. Furthermore, Chen teaches that the pri-miRNA has activity independent of the pre-miRNA, so that modifications can be made for improved modulation of target mRNA (col 3, para. 3, col 14, para. 1&3).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (WO 2008/057234 A2, cited in IDS 09/20/2022) in view of Rosenberg et al (Clin Cancer Res; 2011, 17(13); 4550–7. PTO-892), as applied to claim 1 above, and further in view of Torikai et al (Blood. 2013; 122(8):1341-1349. PTO-892).
Claim 21 is directed to a method of treating cancer by administering modified T cells with exogenous miRNA-181a, wherein the modified T cells are allogeneic to the individual.
Li teaches a method of modulating T cell signaling threshold and T cell sensitivity to antigens by introducing exogenous miRNA-181a into T cells (title, abstract).
Rosenberg teaches a method of treating cancer patients by administering autologous tumor-infiltrating lymphocytes (TILs) into individuals (see above).
However, Li and Rosenberg do not teach the T cells are allogeneic to the individual.
Torikai teaches an allogeneic donor-derived CD19-specific T cells that can be used as an off-the-shelf antitumor therapeutic (title, abstract). Torikai teaches “the T cells from an HLA-A2+ donor were electroporated and propagated to express CD19-specific CAR” (Fig 5 legend, and page 1345, col 1, para 1) and treated with HLA-A ZFNs to disrupt HLA-A2 expression in CAR+ T cells. Torikai teaches “these HLA-A2neg T cells evaded attack by HLA-A2-restricted CTL (Figure 5B) and maintained their antitumor activity, as evidenced by CAR-dependent lysis of CD19+ tumor targets (Figure 5C-D)” (page 1345, col 2, para 1). Torikai teaches that “the ability to generate a priori cells from a single allogeneic donor to be infused across transplantation barriers into multiple recipients represents a significant step toward our goal of on-demand therapy with universal cells that can be pre-deployed at multiple sites and infused when needed, rather than when the cells are available” (page 1348, end of para 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of treating cancer by administering autologous T cells with exogenous miRNA-181a with increased T cell sensitivity disclosed by Li and Rosenberg, by substituting with allogeneic universal antitumor T cells disclosed by Torikai to propose a method for treating cancer with a reasonable expectation of success. Rosenberg teaches that “current efforts are devoted to developing simpler and faster methods … to develop alternative preparative regimens” (page 4556, last paragraph). Torikai teaches an “on-demand therapy with universal cells that can be pre-deployed at multiple sites and infused when needed” (page 1348, para 1). Thus, one of ordinary skill in the art would have been motivated to make this modification in order to prepare effective T cells that are ready for use in treating cancer patients without delay. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianjian Zhu whose telephone number is (571)272-0956. The examiner can normally be reached M - F 8:30AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANJIAN ZHU/Examiner, Art Unit 1631                                                                                                                                                                                                        
/ARTHUR S LEONARD/Examiner, Art Unit 1631